DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Taiwanese patent application number 109109643, filed on March 23, 2020, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on April 26, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “correction unit” and “output decision unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  

Specifically, the specification is devoid of adequate structure to perform the claimed function. In particular, the while the specification appears to generally disclose the operation/function of each of these elements, there is no disclosure of any particular structure, either explicitly or inherently, to perform the operation of each of the elements as required under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. That is, merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2, recites the limitation “the second scan line sequentially includes the first IR pixel, the third blue pixel, the second IR pixel and the fourth green pixel” in lines 5-7.  However, the specification discloses that the second scan line includes only IR and green pixels, with the second pixel in the sequential arrangement being the third green pixel, and not the third blue pixel, as claimed (specifically, see figure 4: “G(1,1)”, and figure 5: “G(4n+1,4m+1)”).  Consequently, the Examiner believes that the claim should be amended to be “the second scan line sequentially includes the first IR pixel, the third green pixel, the second IR pixel and the fourth green pixel”.  For purposes of examination, the claim will be examined as best understood by the Examiner.
Claim 5, recites the limitation “the second scan line sequentially includes the first IR pixel, the third blue, the second IR pixel, the fourth green pixel, the fifth IR pixel, the eleventh blue pixel, the sixth IR pixel and the twelfth green pixel;  the third scan line sequentially includes the fifth green pixel, the second blue pixel, the sixth green pixel, the second IR pixel, the thirteenth green pixel, the fourth blue pixel, the fourteenth green pixel and the fourth IR pixel” in lines 12-19.  However, the specification discloses that the second scan line includes only IR and green pixels, with the second pixel in the sequential arrangement being the third green pixel, and not the third blue pixel, as the third green pixel, the second IR pixel, the fourth green pixel, the fifth IR pixel, the eleventh green pixel, the sixth IR pixel and the twelfth green pixel;  the third scan line sequentially includes the fifth green pixel, the second blue pixel, the sixth green pixel, the second red pixel, the thirteenth green pixel, the fourth blue pixel, the fourteenth green pixel and the fourth red pixel”. For purposes of examination, the claim will be examined as best understood by the Examiner.
Claim 7, recites the limitation “the second scan line sequentially includes the fifth IR pixel, the eleventh blue pixel, the sixth IR pixel, the twelfth green pixel, the first IR pixel, the third blue pixel, the second IR pixel and the fourth green pixel” in lines 12-15.  However, the specification discloses that the second scan line includes only IR and green pixels, with the second pixel in the sequential arrangement being the third green pixel, and not the third blue pixel, as claimed (specifically, see figure 4: “G(1,1)”, and figure 5: “G(4n+1,4m+1)”).  Consequently, the Examiner believes that the claim should be amended to be “the second scan line sequentially includes the fifth IR pixel, the eleventh green pixel, the sixth IR pixel, the twelfth green pixel, the first IR pixel, the third green pixel
Claim 13, recites the limitation “the sixth scan line sequentially includes the fifth IR pixel, the eleventh blue pixel, the sixth IR pixel, and the twelfth green pixel” in lines 11-13.  However, the specification discloses that the second scan line includes only IR and green pixels, with the second pixel in the sequential arrangement being the third green pixel, and not the third blue pixel, as claimed (specifically, see figure 4: “G(5,1)”, and figure 5: “G(4n+1,4m+1)”).  Consequently, the Examiner believes that the claim should be amended to be “the sixth scan line sequentially includes the fifth IR pixel, the eleventh green pixel, the sixth IR pixel, and the twelfth green pixel”. For purposes of examination, the claim will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Acharya (US Patent 7,274,393).
In regard to claim 1, note Acharya discloses an optical recognition system for use in computer visual processing, comprising an image capturing device (column 5, lines 26-45, and figure 3: 320) comprising a first 4 x 4 kernel image sensor which includes a first red pixel, a second red pixel, a first through an eighth green pixels, a first 


    PNG
    media_image1.png
    1272
    1073
    media_image1.png
    Greyscale


In regard to claim 2, note Acharya discloses that the first scan line sequentially includes the first green pixel, the first red pixel, the second green pixel and the first blue pixel (column 3, lines 38-46, and figure 2: for example, columns 2-5 of row 1), the 
In regard to claim 3
In regard to claim 4, note Acharya discloses that the buffer unit includes two line buffers and the interpolation unit is further configured to provide a red component for a coordinate of the second IR pixel by performing interpolation based on the brightness information associated with the first red pixel and the second red pixel (column 5, lines 1-8 & 16-23, and figure 2: the red value calculated for the IR pixel at coordinate [2,4]), provide a green component for the coordinate of the second IR pixel by performing interpolation based on the brightness information associated with the second green pixel, the third green pixel, the fourth green pixel and the sixth green pixel (column 5, lines 1-8, and figure 2: the green value calculated for the IR pixel at coordinate [2,4]), provide a blue component for the coordinate of the second IR pixel by performing interpolation based on the brightness information associated with the first blue pixel and the second blue pixel (column 5, lines 1-8 & 16-23, and figure 2: the blue value calculated for the IR pixel at coordinate [2,4]), and provide an IR component for the coordinate of the second IR pixel based on the brightness information associated with the second IR pixel (column 5, lines 1-8, and figure 2: the IR value calculated for the IR pixel at coordinate [2,4]).
In regard to claim 5, note Acharya discloses that the image capturing device further comprises a second 4 x 4 kernel image sensor which includes a third red pixel, a fourth red pixel, a ninth through a sixteenth green pixels, a third blue pixel, a fourth blue pixel, and a fifth through an eighth IR pixels forming the first through the fourth scan lines adjacent to each other (column 3, lines 38-46, and figure 2 – see columns 2-9 of rows 1-4 in the annotated figure included provided below), the first scan line sequentially includes the first green pixel, the first red pixel, the second green pixel, the 

    PNG
    media_image2.png
    1272
    1073
    media_image2.png
    Greyscale


In regard to claim 6, note Acharya discloses that the buffer unit includes two line buffers and the interpolation unit is further configured to provide a red component for a coordinate of the second red pixel based on the brightness information associated with the second red pixel (column 4, lines 1-18, and figure 2: the red value calculated for the red pixel at coordinate [3,5]), provide a green component for the coordinate of the second red pixel by performing interpolation based on the brightness information associated with the fourth green pixel, the sixth green pixel, the eighth green pixel and the thirteen green pixel  (column 4, lines 1-18, and figure 2: the green value calculated for the red pixel at coordinate [3,5]), provide a blue component for the coordinate of the second red pixel by performing interpolation based on the brightness information associated with the second blue pixel and the fourth blue pixel (column 4, lines 1-18, and figure 2: the blue value calculated for the red pixel at coordinate [3,5]), and provide an IR component for the coordinate of the second red pixel by performing interpolation based on the brightness information associated with the second IR pixel, the fourth IR pixel, the fifth IR pixel and the seventh IR pixel (column 4, lines 1-18, and figure 2: the IR value calculated for the red pixel at coordinate [3,5]).
In regard to claim 7, note Acharya discloses that the image capturing device further comprises a second 4 x 4 kernel image sensor which includes a third red pixel, a fourth red pixel, a ninth through a sixteenth green pixels, a third blue pixel, a fourth blue pixel, and a fifth through an eighth IR pixels forming the first through the fourth scan lines adjacent to each other (column 3, lines 38-46, and figure 2 – see columns 2-5 of rows 1-4 in the annotated figure included provided below), the first scan line sequentially includes the ninth green pixel, the third red pixel, the tenth green pixel, the 

    PNG
    media_image2.png
    1272
    1073
    media_image2.png
    Greyscale


In regard to claim 8, note Acharya discloses that the buffer unit includes two line buffers and the interpolation unit is further configured to provide a red component for a coordinate of the second blue pixel by performing interpolation based on the brightness information associated with the second red pixel and the fourth red pixel (column 4, lines 1-10 & 20-25, and figure 2: the red value calculated for the blue pixel at coordinate [3,7]), provide a green component for the coordinate of the second blue pixel by performing interpolation based on the brightness information associated with the third green pixel, the fifth green pixel, the sixth green pixel and the seventh green pixel (column 4, lines 1-10, and figure 2: the green value calculated for the blue pixel at coordinate [3,7]), provide a blue component for the coordinate of the second blue pixel based on the brightness information associated with the second blue pixel (column 4, lines 1-10 & 20-25, and figure 2: the blue value calculated for the blue pixel at coordinate [3,7]), and provide an IR component for the coordinate of the second blue pixel by performing interpolation based on the brightness information associated with the first IR pixel, the second IR pixel, the third IR pixel and the fourth IR pixel (column 4, lines 1-10, and figure 2: the IR value calculated for the blue pixel at coordinate [3,7]).
In regard to claim 13, note Acharya discloses that the image capturing device further comprises a second 4 x 4 kernel image sensor which includes a third red pixel, a fourth red pixel, a ninth through a sixteenth green pixels, a third blue pixel, a fourth blue pixel, and a fifth through an eighth IR pixels forming a fifth through an eighth scan lines adjacent to each other (column 3, lines 38-46, and figure 2 – see columns 2-5 of rows 1-4 in the annotated figure included provided below), the fifth scan line sequentially includes the ninth green pixel, the third red pixel, the tenth green pixel, and the third .

    PNG
    media_image3.png
    1272
    1073
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya (US Patent 7,274,393).
In regard to claims 9-10, note the primary reference of Acharya discloses the use of an optical recognition system, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose a correction unit configured to calibrate each pixel channel in the image data outputted by the interpolation unit according to a configurable RGB-IR correction matrix, thereby outputting an RGB image and an IR image, wherein the configurable RGB-IR correction matrix includes a plurality of correction coefficients which are acquired by shooting a pair of color card with different optical brightness.
However, the Examiner notes that Official Notice is taken that the concepts and advantages of color calibration using a correction matrix that is configured with coefficients calculated by shooting a pair of color cards with different optical characteristics are notoriously well known and expected in the art in order to generate an output image that has higher color accuracy.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include a correction unit configured to calibrate each pixel channel in the image data outputted by the interpolation unit according to a configurable RGB-IR correction matrix, thereby outputting an RGB image and an IR image, wherein the configurable RGB-IR correction matrix includes a plurality of correction coefficients which are acquired by shooting a pair of color card with different 
In regard to claim 11, note the primary reference of Acharya discloses the use of an optical recognition system, as discussed with respect to claim 9 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose an image signal processor configured to receive and analyze the RGB image and the IR image outputted by the correction unit, thereby providing a brightness parameter, and an output decision unit configured to output one of the RGB image and the IR image to a computer visual processing unit according to the brightness parameter.
However, the Examiner notes that Official Notice is taken that the concepts and advantages of analyzing image data to detect image brightness and to perform the selection, dependent upon the detected brightness, of one of a color/visible image or an IR image for output, are notoriously well known and expected in the art in order to select an image that is output, which is appropriate for the current imaging conditions (e.g., normal vs. low light conditions).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include an image signal processor configured to receive and analyze the RGB image and the IR image outputted by the correction unit, thereby providing a brightness parameter, and an output decision unit configured to output one of the RGB image and the IR image to a computer visual processing unit according to the brightness parameter, in order to output a high quality image which is appropriate for the current imaging conditions (e.g., normal vs. low light conditions), as is known in the art.
In regard to claim 12, note the primary reference of Acharya discloses the use of an optical recognition system, as discussed with respect to claim 9 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose an output decision unit configured to receive and analyze the RGB image and the IR image outputted by the correction unit the RGB image, thereby outputting one of the RGB image and the IR image to a computer visual processing unit.
However, the Examiner notes that Official Notice is taken that the concepts and advantages of analyzing image data to detect image brightness and to perform the selection, dependent upon the detected brightness, of one of a color/visible image or an IR image for output, are notoriously well known and expected in the art in order to select an image that is output, which is appropriate for the current imaging conditions (e.g., normal vs. low light conditions).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference to include an output decision unit configured to receive and analyze the RGB image and the IR image outputted by the correction unit the RGB image, thereby outputting one of the RGB image and the IR image to a computer visual processing unit, in order to output a high quality image which is appropriate for the current imaging conditions (e.g., normal vs. low light conditions), as is known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 7,109,470: note the use of an imaging system that selects between a color/visible image and an IR image for output, as well as the use of the selected image data for computer visual processing.
US 2008/0087800: note the use of an imaging system having an RGB-IR color filter pattern.
US 2010/0289885: note the use of an imaging system that includes the use of brightness detection in order to select between a color/visible image and an IR image for output, such that an IR image is output during low light situations, and a color/visible image is output during normal conditions.
US 2013/0194432: note the use of an imaging system that includes the use of pixel interpolation, and color corrector in order to generate an image having highly accurate color.
US 10,082,576: note the use of an imaging system that analyzes the color and IR image data for ambient light levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697